UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8102


ERIC ANDREW RIEB,

                      Plaintiff – Appellant,

          v.

WARDEN ROBERT M. STEVENSON,        III;     LT.   EDWARD   HAMBRICK;
CAPTAIN PERCY JONES,

                      Defendants – Appellees,

          and

BROAD RIVER CORR INST PROPERTY CONTROL,

                      Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Richard Mark Gergel, District Judge.
(1:11-cv-00425-RMG)


Submitted:   March 26, 2013                   Decided:     March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Andrew Rieb, Appellant Pro Se. Erin Mary Farrell, MCKAY,
CAUTHEN, SETTANA & STUBLEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Eric Rieb appeals the district court’s order denying

his motion for an extension of time to file objections to the

magistrate      judge’s      report   and   recommendation;       and   the    court’s

order    adopting      the     recommendation      of      the   magistrate     judge,

granting summary judgment to the Defendants on Rieb’s 42 U.S.C. §

1983 (2006) action.          We affirm.

               With regard to the order denying an extension of time

to object to the magistrate judge’s report and recommendation, we

have reviewed the record and find no abuse of discretion.                            See

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334

F.3d    390,    396   (4th     Cir.   2003)     (stating    standard    of    review).

Accordingly, we affirm the court’s order.

               Turning to the order adopting the magistrate judge’s

report, the district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).    The magistrate judge recommended that summary judgment be

granted to the Defendants on Rieb’s § 1983 action and advised

Rieb that failure to timely file specific written objections to

this recommendation would waive appellate review of a district

court order based upon the recommendation.

               The    timely     filing     of    specific       objections     to    a

magistrate       judge’s       recommendation      is   necessary       to    preserve

appellate review of the substance of that recommendation when the


                                            2
parties have been warned of the consequences of noncompliance.

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Rieb has waived appellate

review by failing to timely file objections after receiving fair

notice.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3